Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "…The method of claim 11, further comprising placing one or more operative wire bonds to extend from an active surface of the other semiconductor die to the substrate” in lines 1-4.  There is insufficient antecedent basis for this limitation “the other semiconductor die” in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beroz et al. (US PGPUB no. 2004/0238857 A1; hereinafter “Beroz”).
In re Claim 1, Beroz discloses a semiconductor device (fig. 29), comprising: 
a substrate (e.g., the support carrier shown underneath the chip 2415; hereinafter “Subx”); 
a backside-biased semiconductor die 2414 (¶ 0123; the active chips 2414 are flip-chip attached to the passive chip), a backside surface (the surface opposite the solder balls; hereinafter “Back_S”) of the backside-biased semiconductor die being spaced from the substrate (“Subx”); and 
a grounding interposer 2430 (¶ 0123) mechanically and electrically connected to the backside surface of the backside-biased semiconductor die (“Back_S”) by an electrically conductive material interposed between the backside surface of the backside-biased semiconductor die and the grounding interposer, the grounding interposer 2430 electrically connected to ground by one or more wire bonds (2414, 2442) extending to the substrate (¶ 0111, 0123).  

In re Claim 2, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the electrically conductive material interposed between the backside surface of the backside-biased 

In re Claim 3, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the grounding interposer 2430 extends laterally beyond at least some side surfaces of the backside-biased semiconductor die 2414.  

In re Claim 4, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the backside-biased semiconductor die 2414 is in a flip-chip orientation, an active surface of the backside- biased semiconductor die facing the substrate (“Subx”).  

In re Claim 7, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein, the grounding interposer 2430 comprises a plate of the electrically conductive material, a printed circuit board, a semiconductor chip, a redistribution layer (¶ 0123), or a lead frame. 
 
In re Claim 8, Alternatively, Beroz discloses the semiconductor device of claim 1 (fig. 30), wherein the one or more wire bonds (2544, 2542) electrically connecting the grounding interposer to ground extend from an upper surface located on a side of the grounding interposer opposite the semiconductor die to the substrate (¶ 0123). 
 
In re Claim 9, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the one or Serial No. 16/947,530 more wire bonds (2414, 2442) electrically connecting the grounding interposer 2430 to ground extend from a lower surface of the grounding interposer facing semiconductor die to the substrate.  

In re Claim 10, Beroz discloses the semiconductor device of claim 9 (fig. 29), wherein the one or more wire bonds electrically connecting the grounding interposer to ground extend from one or more respective positions on the grounding interposer located laterally beyond lateral side surfaces of the semiconductor die.  

In re Claim 11, Beroz discloses a method of making a semiconductor device, comprising: supporting a backside-biased semiconductor die 2414 (¶ 0123; the active chips 2414 are flip-chip attached to the passive chip) above a substrate (e.g., the support carrier shown underneath the chip 2415; hereinafter “Subx”), a backside surface (the surface opposite the solder balls; hereinafter “Back_S”) of the backside-biased semiconductor die being spaced from the substrate (“Subx”); 
mechanically and electrically connecting a grounding interposer 2430 (¶ 0123) to the backside surface of the backside-biased semiconductor die utilizing an electrically conductive material interposed between the backside surface of the backside-biased semiconductor die and the grounding interposer; and 
electrically connecting the backside surface to ground by wire bonds extending from the grounding interposer to the substrate (¶ 0111, 0123).  

In re Claim 12, Beroz discloses the method of claim 11 (fig. 29), wherein mechanically and electrically connecting the grounding interposer to the backside surface of the backside-biased semiconductor comprises mechanically and electrically connecting the grounding interposer to the backside surface utilizing an electrically conductive adhesive material 1938 (¶ 0109).  

In re Claim 13, Beroz discloses the method of claim 12 (fig. 29), wherein supporting the backside-biased semiconductor die above the substrate comprises supporting the backside-

In re Claim 14, alternatively, Beroz discloses the method of claim 11 (fig. 30), wherein electrically connecting the backside surface to ground by the wire bonds comprises electrically connecting the backside surface to ground by wire bonds extending from an upper surface located on a side of the grounding interposer 2530 opposite the semiconductor die to the substrate. 
  
In re Claim 15, Beroz discloses the method of claim 11 (fig. 29), wherein electrically connecting the backside surface to ground by the wire bonds comprises electrically connecting the backside surface to ground by wire bonds extending from a lower surface of the grounding interposer facing the semiconductor die to the substrate. 

In re Claim 18, Beroz discloses the semiconductor device of claim 1 (fig. 29), wherein the grounding interposer 2430 comprises a semiconductor chip comprising electrically conductive vias extending between the opposite longitudinal sides thereof.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 5-6, 16, 17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beroz as applied to claims 4 and 11 above, respectively and further in view of Hong et al. (US 20060249828 A1; hereinafter “Hong”).

In re Claim 5, Beroz discloses the semiconductor device of claim 4 outlined above. 
 Beroz does not expressly disclose the device further comprising another backside-biased semiconductor die located on a side of the grounding interposer opposite the substrate, a backside surface of the other backside-biased semiconductor die mechanically and electrically connected to the grounding interposer by another electrically conductive adhesive material.  
In the same field of endeavor, Hong discloses a semiconductor device (fig. 2) (¶ 0034) wherein the device further comprising another backside-biased semiconductor die 416 located on a side of the grounding interposer (the interposer is shown in between top and bottom stacked dies) opposite the substrate 401, a backside surface of the other backside-biased semiconductor die mechanically and electrically connected to the grounding interposer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hong into Beroz in order to enhance the package density.

In re Claim 6, Beroz/Hong discloses the semiconductor device of claim 5 outlined above.
Hong further discloses (fig. 2) wherein an active surface of the other backside-biased semiconductor die is electrically connected to at least one electrically conductive element of the substrate by at least one operative wire bond extending from the active surface to the at least one electrically conductive element.  

In re Claim 16, see the rejections for claims 5-6 above.

In re Claim 17, Beroz discloses the method of claim 11 outlined above. 
 Beroz does not expressly disclose placing one or more operative wire bonds to extend from an active surface of the other semiconductor die to the substrate, each of the one or more operative wire bonds offset from each of the one or more wire bonds. 
In the same field of endeavor, Hong discloses a method (fig. 2) (¶ 0034) comprising another backside-biased semiconductor die 416 located on a side of the grounding interposer (the interposer is shown in between top and bottom stacked dies) opposite the substrate 401 and placing one or more operative wire bonds to extend from an active surface of the other semiconductor die 416 to the substrate, each of the one or more operative wire bonds offset from each of the one or more wire bonds.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Hong into Beroz in order to enhance the package density.


In re Claim 19, see the rejections for claims 5-6 above.
In re Claim 20, see the rejections for claim 17 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893